In The
                                Court of Appeals
                       Seventh District of Texas at Amarillo
                                ________________________

                                     No. 07-15-00021-CR
                                ________________________

                          LANE ANDREW PICKLE, APPELLANT

                                               V.

                            THE STATE OF TEXAS, APPELLEE



                           On Appeal from the 426th District Court
                                      Bell County, Texas
                   Trial Court No. 73,248; Honorable Fancy Jezek, Presiding


                                          June 17, 2015

                              MEMORANDUM OPINION
                    Before CAMPBELL and HANCOCK and PIRTLE, JJ.

       Following a plea of guilty, Appellant, Lane Andrew Pickle, was convicted of the

offense of burglary of a habitation.1 Punishment was assessed by the trial court at

twelve years confinement plus restitution in the amount of $41,296.90. By a single

issue, Appellant brings this appeal contending the trial court’s written judgment should


       1
          TEX. PENAL CODE ANN. § 30.02 (West 2011). An offense under this section is second degree
felony. Id. at § 30.02(c)(2).
be reformed to delete the order of restitution because the last pronouncement of

sentence by the trial judge did not include an order of restitution.2 We affirm.


                                           BACKGROUND


       At the conclusion of a bench trial based upon a plea of guilty, without a

recommendation as to punishment, the trial judge pronounced a finding of guilt and

assessed Appellant’s punishment at confinement in the Institutional Division of the

Texas Department of Criminal Justice for a term of twelve years. The trial judge also

ordered Appellant to pay restitution of $41,296.90, specifically identifying the victims of

the offense to which restitution was payable. In pronouncing sentence, the following

exchange occurred:


               The Court:      Mr. Pickle, if you will stand. Mr. Pickle, at this time,
                               I’m finding you guilty of burglary of a habitation. It’s
                               the sentence of the Court, sir, that you serve 12 years
                               in the Institutional Division of the Texas Department of
                               Criminal Justice. I will also order that you pay all
                               court costs in this case. In addition, I’m ordering that
                               you pay restitution in the amount of $23,971.97 to [the
                               victims]. I’ll further order that you pay $17,324.93 to
                               Allstate Insurance. Is there any reason why sentence
                               should not be imposed?

       Defense Counsel:        No, ma’am.

               The Court:      Do you have a jail credit?

       Defense Counsel:        No, ma’am. I’m sorry, I overlooked that, but I can fill it
                               out very quickly.

               The Court:      Is there any legal reason why sentence should not be
                               imposed?


       2
          This case was transferred to this court from the Third Court of Appeals pursuant to a docket
equalization order entered by the Texas Supreme Court. See TEX. GOV’T CODE ANN. § 73.001 (West
2013). We have applied precedent from that court where applicable. See TEX. R. APP. P. 41.3.

                                                  2
       Defense Counsel:     No, ma’am.

              The Court:    Mr. Pickle, it’s the sentence of the Court, sir, that you
                            serve 12 years in the Institutional Division of the
                            Texas Department of Criminal Justice. I will give you
                            credit for the time that you’ve already served which I
                            understand is 94 days. You understand, sir, that in
                            this case you have a right to an appeal.

              Defendant:    Yes, ma’am.

       Following that exchange, the trial judge admonished Appellant concerning his

right to a court-appointed attorney and a free reporter’s record, followed by a general

inquiry as to whether there was any further business before the court. Being advised

that there was none, the court adjourned.


       Appellant does not challenge the evidence to support the restitution order or the

trial court’s authority to order it as a part of his sentence. Instead, based solely on the

exchange detailed above, Appellant contends the trial judge initially pronounced

sentence for both a term of imprisonment and restitution but then orally pronounced a

second, different sentence without ordering restitution. Appellant reasons the second

pronouncement of sentence was a modification of the first pronouncement and should,

therefore, control the written judgment. The essence of Appellant’s argument is that the

trial judge changed her mind and decided to delete the order of restitution she had so

specifically pronounced only seconds before. We disagree.


                                         ANALYSIS


       In addition to any fine authorized by law, a sentencing court may order a

defendant to make restitution to any victim of the offense. See TEX. CODE CRIM. PROC.

ANN. art. 42.037(a) (West Supp. 2014). Restitution is punishment, Weir v. State, 278

                                             3
S.W.3d 364, 366 (Tex. Crim. App. 2009), Ex parte Cavazos, 203 S.W.3d 333, 338 (Tex.

Crim. App. 2006), and as such, it must be contained in the trial court’s oral

pronouncement of sentence in order to be included in the written judgment. Burt v.

State, 445 S.W.3d 752, 757 (Tex. Crim. App. 2009); Sauceda v. State, 309 S.W.3d 767,

769 (Tex. App.—Amarillo 2010, pet. ref’d); Alexander v. State, 301 S.W.3d 361, 364

(Tex. App.—Fort Worth 2009, no pet.). When the oral pronouncement of sentence and

the written judgment vary, the oral pronouncement controls. Burt v. State, 445 S.W.3d
752, 757 (Tex. Crim. App. 2009); Taylor v. State, 131 S.W.3d 497, 500 (Tex. Crim. App.

2004); Coffey v. State, 979 S.W.2d 326, 328 (Tex. Crim. App. 1998). Restitution orders

are reviewed for an abuse of discretion, Cartwright v. State, 605 S.W.2d 287, 289 (Tex.

Crim. App. 1980), and will not be disturbed on appeal so long as the trial court’s ruling is

within the zone of reasonable disagreement. Montgomery v. State, 810 S.W.2d 372,

391 (Tex. Crim. App. 1990) (op. on reh’g).


       Here, we must determine from the record whether the trial court properly

included the payment of restitution in the written judgment. Appellant takes the position

that the first oral pronouncement of sentence, which included restitution, was trumped

by the use of the statement “it’s the sentence of the Court,” a second time, only

moments later, without repeating the order of restitution. In reviewing the record, we

see no reason to construe the first pronouncement of sentence as being anything

separate and distinct from the second pronouncement of sentence. The two statements

are separated by a mere five verbal exchanges, consisting of a total of thirty-six words,

over a brief period of time, with no additional evidence or argument of counsel. The trial

judge was very specific in her order of restitution—down to the penny—and there is


                                             4
nothing in the record to indicate that she intended to modify the sentence imposed or

delete the order of restitution. Quite to the contrary, it appears obvious the trial judge

considered the entire soliloquy as a single unified pronouncement of sentence. Under

these circumstances, we conclude the trial judge did orally pronounce the contested

order of restitution in the presence of Appellant during sentencing, and as such, the

written judgment does conform to the pronouncement of sentence in open court.

Appellant’s issue is overruled.


                                       CONCLUSION


       The judgment of the trial court is affirmed.




                                                       Patrick A. Pirtle
                                                            Justice


Do not publish.




                                             5